ADAMS, J.
(concurring). I vote for reversal for the reasons stated in the foregoing opinion of HARDIN, P. J., and for the further reason that the injury of which the plaintiff complains was not caused by a defective appliance or instrument, but was, rather, attributable to the improper selection and use of the link and pin employed for the purpose of making the coupling in question. The selection and use of such appliances were, in my opinion, mere details of the business in which the plaintiff was engaged, which, of necessity, must be left to the care and judgment of a brakeman; and for the omission of proper care on his part in maldng such selection, or in using the same when selected, the-defendant cannot be held liable.